                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                No. 5:19-CV-00475-BO

 Jason Williams,

                         Plaintiff,

 v.                                                                 Order

 AT&T Mobility,

                         Defendant.


       AT&T Mobility asked the court to require Plaintiff Jason Williams to supplement his

discovery responses. The court has considered the parties’ submissions and grants the motion in

part and denies it in part as set out below.


I.     Interrogatory 11

       This Interrogatory requests Williams specify the allegedly false statements AT&T made

that support his claims along with related information. Williams declined to produce this

information because the court found that his allegations satisfied Rule 9(b)’s specificity

requirements when it denied the company’s motion to dismiss. He claimed that requiring him to

“unnecessarily restate his properly pleaded fraud allegations” would be “unduly burdensome[.]”

He also said that his “best recollection of those communications” are in his complaint and he

referenced them in earlier interrogatory responses.

       The court will require Williams to supplement his interrogatory responses to provide the

requested information. To begin with, his attempt to answer the interrogatory by referring to the

allegations in his complaint does not comply with Rule 33. The Federal Rules require that a party

responding to an interrogatory do so “fully in writing under oath.” Fed. R. Civ. P. 33(b)(3). So




           Case 5:19-cv-00475-BO Document 70 Filed 04/13/21 Page 1 of 4
unless a party is invoking the option to respond by producing business records under Rule 33(d),

it is generally inappropriate to respond to an interrogatory by referencing other documents,

pleadings, depositions, or other responses to written discovery. See Daniels v. Hyster-Yale Group,

Inc., No. 5:19-CV-00531-FL, 2020 WL 2334088, at *5 (E.D.N.C. May 11, 2020); Small v.

WellDyne, Inc., No. 5:17-CV-62-BO, 2017 WL 2484181, at *6 (E.D.N.C. June 8, 2017); Heuskin

v. D&E Transp., LLC, No. 19–957, 2020 WL 1450575, at *3 (D.N.M. Mar. 25, 2020); Spadaro v.

City of Miramar, No. 11–61607, 2012 WL 12862641, at *6−*7 (S.D. Fla. Apr. 25, 2012).

         And his claim that responding to this interrogatory poses an undue burdensome is specious.

If the statements are as readily available as Williams claims, he can simply copy them into his

interrogatory response.

         But even if that is all Williams does, there is still substantial value to going through that

exercise. Interrogatory responses must be made under oath. Fed. R. Civ. P. 33(b)(3). The

Complaint is not. Compl. passim, D.E. 2.

         The distinction between an unsworn complaint and interrogatory responses under oath is a

real one. The only requirement for including a factual allegation in a complaint is that it “have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a

reasonable opportunity for further investigation or discovery[.]” Fed. R. Civ. P. 11(b)(2). But

requirement responding to interrogatories under oath, “serves the critical purpose of ensuring that

the responding party attests to the truth of the responses.” Villareal v. El Chile, Inc., 266 F.R.D.

207, 211 (N.D. Ill. 2010). By complying with this requirement, Williams’s will have bound himself

to those answers under penalty of perjury.

         Williams must provide his supplemental response no later than 7 days after entry of this

order.



                                                  2

            Case 5:19-cv-00475-BO Document 70 Filed 04/13/21 Page 2 of 4
II.      Production of Documents in Possession of Third Parties

         The parties dispute whether and to what extent Williams must obtain responsive documents

from third parties. The Federal Rules require a party responding to a document request to do more

than just produce documents that are readily accessible to it. Instead, the responding party must

produce responsive documents in its “possession, custody, or control[.]” Fed. R. Civ. P. 34(a)(1).

The requirement that a party must produce responsive documents within its control means that

sometimes the responding party will need to obtain documents from third parties to comply with

its discovery obligations. See Poole ex rel. Elliott v. Textron, Inc., 192 F.R.D. 494, 501 (D. Md.

2000) (explaining that a document is within a party’s control “[a]s long as the party has the legal

right or ability to obtain the documents from another source on demand[.]”).

         Whether a party has a legal right to obtain documents will depend on the nature of the

documents and the party in possession of them. So if Williams has the legal right to obtain

responsive documents on request from third parties, he must obtain them.1 If Williams does not

have a legal right to obtain responsive documents, the third party fails to recognize his legal right

to the documents, or the third party does not respond within 21 days after he makes his request, he

must complete the necessary paperwork to allow AT&T to obtain the documents through subpoena

or other legal process.

         Williams must comply with the preceding paragraph within 14 days from the date of entry

of this order. The parties must meet and confer about the scope of requests to third parties whether

made by Williams or by AT&T. Williams must provide AT&T with copies of any documents he

receives no later than 3 days after he receives them.



1
  Williams is not required, at this time, to serve subpoenas on third parties. If he has a legal right to the documents,
he should be able to obtain them by requesting them from the third party. He may, however, find it more expedient
to serve a subpoena along with his request to ensure timely compliance.

                                                            3

             Case 5:19-cv-00475-BO Document 70 Filed 04/13/21 Page 3 of 4
       If the parties disagree over whether Williams has the legal right to obtain responsive

documents, the appropriate scope of a request to a third party, or any other matter related to this

portion of the order, they must contact the undersigned’s case manager and the court will set a

hearing to resolve the dispute.

       Each party will bear their own costs.

Dated:
Dated: April 13, 2021
                                               ROBERT T. NUMBERS, II
                                               ______________________________________
                                               U      STATES
                                                 NITEDT.
                                               Robert        MAGISTRATE
                                                         Numbers, II    JUDGE
                                               United States Magistrate Judge




                                                 4

          Case 5:19-cv-00475-BO Document 70 Filed 04/13/21 Page 4 of 4
